            Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  SARAH THOMAS,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS


                                                      JURY TRIAL DEMANDED
   MAGNACHIP SEMICONDUCTOR
   CORPORATION, YOUNG-JOON KIM,
   KYO-HWA CHUNG, MELVIN L.
   KEATING, ILBOK LEE, CAMILLO
   MARTINO, GARY TANNER, and
   NADER TAVAKOLI


                      Defendants.



       Plaintiff Sarah Thomas (“Plaintiff”) by and through her undersigned attorneys, brings this

action on behalf of herself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by Magnachip

Semiconductor Corporation (“Magnachip” or the “Company”) and other related parties and non-

parties with the United States Securities and Exchange Commission (“SEC”); (b) review and

analysis of press releases and other publications disseminated by certain of the Defendants

(defined below) and other related non-parties; (c) review of news articles, shareholder

communications, and postings on the Company’s website concerning the Company’s public

statements; and (d) review of other publicly available information concerning Magnachip and the

Defendants.
            Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 2 of 15




                                  SUMMARY OF THE ACTION

       1.      This is an action brought by Plaintiff against Magnachip and the Company’s

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Section

14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC

Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed sale of the Company to South

Dearborn Limited (“South Dearborn”) (the “Proposed Transaction”).

       2.      On March 25, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with South Dearborn. Pursuant to the terms of the Merger Agreement

the Company’s shareholders will receive $29.00 in cash per share of Magnachip owned (the

“Merger Consideration”).

       3.      On April 19, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       4.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Magnachip and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and

Rule 14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

Magnachip shareholders before the vote on the Proposed Transaction or, in the event the

Proposed Transaction is consummated, recover damages resulting from the Defendants’

violations of the Exchange Act.




                                                 2
               Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 3 of 15




                                   JURISDICTION AND VENUE

          5.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

          8.      Plaintiff is, and has been at all times relevant hereto, the owner of Magnchip

shares.

          9.      Defendant Magnachip is incorporated under the laws of Delaware and has its

principal executive offices located at 74, Rue De Merl, Luxembourg, Luxembourg, L-2146. The

Company’s common stock trades on the New York Stock Exchange under the symbol “MX.”

          10.     Defendant Young-Joon Kim (“Kim”) is and has been the Chief Executive Officer

(“CEO”) and Chairman of the Board of Directors of Magnachip at all times during the relevant

time period.

          11.     Defendant Kyo-Hwa Chung (“Chung”) is and has been a director of Magnachip at

all times during the relevant time period.




                                                   3
          Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 4 of 15




       12.     Defendant Melvin Keating (“Keating”) is and has been a director of Magnachip at

all times during the relevant time period.

       13.     Defendant Ilbok Lee (“Lee”) is and has been a director of Magnachip at all times

during the relevant time period.

       14.     Defendant Camilo Martino (“Martino”) is and has been a director of Magnachip

at all times during the relevant time period.

       15.     Defendant Gary Tanner (“Tanner”) is and has been a director of Magnachip at all

times during the relevant time period.

       16.     Defendant Nader Tavakoli (“Tavakoli”) was a director of Mangachip until his

resignation on April 22, 2021.

       17.     Defendants Kim, Chung, Keating, Lee, Martino, Tanner, and Tavakoli are

collectively referred to herein as the “Individual Defendants.”

       18.     The Individual Defendants, along with Defendant Magnachip, are collectively

referred to herein as “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

                                   Background of the Company

       19.     Magnachip is a designer and manufacturer of analog and mixed-signal

semiconductor platform solutions for communications, IoT, consumer, industrial and automotive

applications. The Company provides a broad range of standard products to customers worldwide.

Magnachip, with more than 40 years of operating history, owns a portfolio of approximately

1,200 registered patents and pending applications, and has extensive engineering, design and

manufacturing process expertise.




                                                 4
          Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 5 of 15




                    The Company Announces the Proposed Transaction

       20.    On March 26, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       SEOUL, South Korea, March 26, 2021 /PRNewswire/ -- Magnachip
       Semiconductor Corporation ("Magnachip" or the "Company") (NYSE: MX), the
       South Korean leader in display and power solutions, today announced that it has
       entered into a definitive agreement (the "Agreement") with South Dearborn
       Limited, a company incorporated in the Cayman Islands, and Michigan Merger
       Sub, Inc., a Delaware corporation, which are investment vehicles established by
       Wise Road Capital LTD and certain of its limited partners ("Wise Road").

       Under the terms of the Agreement, Magnachip shareholders will receive $29.00 in
       cash for each share of Magnachip's common stock they currently hold,
       representing a premium of approximately 75% to Magnachip's 3-month volume-
       weighted average share price and approximately a 54% premium to the unaffected
       closing stock price on March 2, 2021, the last trading day before media reports of
       third-party interest in acquiring Magnachip. The all-cash transaction has an equity
       value of approximately $1.4 billion. The transaction is fully backed by equity
       commitments and not contingent on any financing conditions.

       Following the closing of the transaction, Magnachip's management team and
       employees are expected to continue in their roles, and the Company will remain
       based in Cheongju, Seoul and Gumi, South Korea. The transaction is expected to
       be seamless for customers and employees across Magnachip's businesses.

       Magnachip's Chief Executive Officer, YJ Kim, said: "This transaction is in the
       best interests of all of our stakeholders, including shareholders, customers and
       employees. It will provide an excellent opportunity to accelerate our MX 3.0
       growth strategy. Given their deep industry expertise, Wise Road Capital is an
       ideal partner for Magnachip, and we look forward to working with them as we
       chart the next phase for our company. We remain grateful to our customers for
       their trust and to our fellow employees for their unwavering commitment to
       delivering industry-leading products to customers worldwide."

       Wise Road intends to work together with Magnachip's management team to
       pursue the next step in the Company's growth strategy and transform the
       Company into a true industry leader in the global display and power markets.
       Through its additional investment and global network, Wise Road will help
       Magnachip's growth internationally. Wise Road remains absolutely committed to
       providing world-class products and services to the Company's customers, while
       creating a stable environment for the company's employees to grow and thrive.




                                                5
          Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 6 of 15




       The Board of Directors of Magnachip has unanimously approved the Agreement
       and recommends that Magnachip shareholders vote in favor of the transaction.
       Details of the transaction and the Agreement are included with the Company's
       current report on Form 8-K, which will be filed with the United States Securities
       and Exchange Commission in due course.

       The transaction is expected to close during the second half of 2021, subject to
       customary closing conditions, including the receipt of shareholder and regulatory
       approvals.

       Advisors

       J.P. Morgan Securities LLC served as exclusive financial advisor and Paul,
       Weiss, Rifkind, Wharton & Garrison LLP, Richards, Layton & Finger, PA and
       Kim & Chang served as legal counsel to Magnachip. BMO Capital Markets Corp.
       served as exclusive financial advisor and Hogan Lovells US LLP and Lee & Ko
       served as legal counsel to Wise Road Capital LTD.

                       FALSE AND MISLEADING STATEMENTS
               AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       21.    On April 19, 2021, the Company authorized the filing of the Proxy Statement

with the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor

of the Proposed Transaction.

       22.    Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.




                                                6
          Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 7 of 15




                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       23.    The Proxy Statement contains projections prepared by the Company’s

management concerning the Proposed Transaction, but fails to provide material information

concerning such.

       24.    The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       25.    In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       26.    Specifically, with respect to the Company’s projections, The Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Adjusted EBITDA; and (ii) Unlevered Free Cash Flow.


1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                7
           Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 8 of 15




       27.     Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.   Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                 Material False and Misleading Statements or Material
       Misrepresentations or Omissions Regarding J.P. Morgan’s Financial Opinion

       28.     The Proxy Statement contains the financial analyses and opinions of J.P. Morgan

Securities LLC (“J.P. Morgan”) concerning the Proposed Transaction, but fails to provide

material information concerning such.

       29.     With respect to J.P. Morgan’s Public Trading Multiple Analysis, the Proxy

Statement fails to disclose the inputs and assumptions underlying J.P. Morgan’s use of the

CY2021E FV/EBITDA reference range of 6.0x to 13.0x.

       30.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) the line items used to calculate unlevered free cash flow; (ii) the

inputs and assumptions underlying J.P. Morgan’s use of the perpetual growth rate range of 2.0%

to 3.0%; (iii) the inputs and assumptions underlying J.P. Morgan’s use of the discount range of

9.50% to 11.50%; (iv) the Company’s weighted average cost of capital; (v) the Company’s Debt;

(vi) the Company’s Cash; and (vii) the number of fully diluted outstand shares of the Company’s

common stock outstanding.

       31.     With respect to J.P. Morgan’s Selected Transaction Multiples Analysis, the Proxy

statement fails to disclose: (i) the date on which each selected transaction closed; and (ii) the

total value of each selected transaction.




                                                 8
           Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 9 of 15




        32.     With respect to J.P. Morgan’s Analysis Price Targets for the Company, the Proxy

Statement fails to disclose the specific price targets used, as well as the sources thereof.

        33.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        34.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                    Material False and Misleading Statements or Material
                 Misrepresentations or Omissions Regarding the Sales Process

        35.     The Proxy Statement contains information concerning the process leading up to

the Proposed Transaction, but fails to disclose material information concerning such.

        36.     First, the Proxy Statement notes that J.P. Morgan will receive “a fee of up to $30

million” in connection with its engagement, however the Proxy Statement fails to disclose the

actual amount of compensation that J.P. Morgan will receive.

        37.     The Proxy Statement fails to disclose the reason for the creation of the “Ad Hoc

Transaction Committee,” nor does it disclose the powers granted thereto.




                                                  9
            Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 10 of 15




          38.   Lastly, the Proxy Statement fails to disclose the timing and nature of all

communications regarding the future employment and directorship of the Company’s officers

and directors, including who participated in all such communications.

          39.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          40.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          42.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17



                                                     10
         Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 11 of 15




C.F.R. § 240.14a-9.

       43.     Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

       44.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       45.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       46.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       47.     The Defendants were, at the very least, negligent in preparing and reviewing the




                                               11
            Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 12 of 15




Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

          48.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          49.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          50.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          51.   The Individual Defendants acted as controlling persons of Magnachip within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Magnachip, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the



                                                  12
          Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 13 of 15




content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       52.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       53.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       54.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       55.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       56.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and




                                                 13
            Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 14 of 15




proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       57.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.       Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.       Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: April 30, 2021                                          Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376



                                                 14
Case 1:21-cv-03860-UA Document 1 Filed 04/30/21 Page 15 of 15




                                       Attorneys for Plaintiff




                             15
